                         UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF PENNSYLVANIA

DEMETRIOUS WELLS,                          :

            Plaintiff                      :
                                               CIVIL ACTION NO. 3:16-0842
                   v.                      :
                                                (JUDGE MANNION)
JOHN WETZEL, et al.,                       :

            Defendants                     :

                                       ORDER

            For the reasons set forth in the Memorandum of this date, IT IS

HEREBY ORDERED THAT:

            1.     Defendants’ motion to dismiss Plaintiff’s amended
                   complaint (Doc. 31), is DENIED.

            2.     Defendants are directed to file an answer to the
                   amended complaint on or before April 19, 2019.




                                           s/ Malachy E. Mannion
                                           MALACHY E. MANNION
                                           United States District Judge
Date: March 28, 2019
16-0842-01 order
